Citation Nr: 1811579	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.

2. Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Appellant served in the Army National Guard from April 1974 to June 1986, with several periods of active duty for training (ACDUTRA). 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing in this matter was held before the undersigned Veterans Law Judge in December 2017 in Waco, Texas. The transcript is of record. 

The claim of service connection for an acquired psychiatric disability was initially characterized as separate claims for anxiety and depression. However, subsequently developed evidence demonstrates that the scope of this claim should be construed more broadly to include any acquired psychiatric disability. See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). The Board has recharacterized the issue accordingly.

The matter of service connection for a low back disability was previously on appeal and was addressed in the October 2013 statement of the case (SOC). However, the Appellant's December 2013 substantive appeal limited the issues on appeal to those listed above. As such, the matter involving a low back disability is no longer on appeal. 

This case was previously before the Board in May 2017, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).
FINDINGS OF FACT

1. The Appellant's acquired psychiatric disability is not attributable to service.

2. The Appellant's heart disability is not attributable to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, to include anxiety and depression, have not been met.

2. The criteria for service connection for a heart disability have not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant stated in his December 2013 Form 9 that he should be provided with a VA examination. This contention will be discussed below. Neither the Appellant nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C. § 101 (21) and (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C. §§ 101 (24), 106, 1131. ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c). INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state. 38 C.F.R. § 3.6(d). 

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities. 38 U.S.C. § 1112; 
38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.

The presumption of soundness under 38 U.S.C. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 45 (2010). The presumption pertaining to chronic diseases under 38 U.S.C. § 1112 and the presumption of aggravation under 38 U.S.C. § 1153 do not apply to ACDUTRA or INACDUTRA service. Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith, 24 Vet. App. at 47. In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Appellant would not qualify as a "Veteran" by virtue of ACDUTRA service alone. 

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48.

With respect to periods of active service, to establish a right to compensation for a present disability on a direct basis, an appellant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected. 38 C.F.R. § 3.310(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Acquired Psychiatric Disability

The Appellant contends that he is entitled to service connection for an acquired psychiatric disability. 

Post service medical records in the file reflect diagnoses of depression and anxiety.  Records of Social Security Administration (SSA) examination in 1989 show that the Veteran was initially diagnosed with schizoid personality and depression with no mention of any events in service.   In October 2002, a private nurse practitioner examined the Veteran, noted that he had been granted Social Security Administration (SSA) benefits since 1987, and noted that the current mental health disorders of anxiety and depression were attributable to an abusive domestic relationship over a long period of time, in part based on the Veterans own reports.  There was no mention of any events in service at this time or in subsequent follow-up treatment encounters with this and later medical providers.   

At his December 2017 hearing, the Appellant stated that his anxiety and depression started during his service, due to the worry that "anything could happen" to him. He stated that he "had a lot of stress" and that he started crying often. As these are all lay observable symptoms, he is competent to report them. Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  Service records do not show that the Veteran was mobilized on active duty at any time or that he or his unit were considered for deployment to a hostile area.  Moreover, there is no other evidence in the file that the Appellant experienced anxiety or depression during any period of ACDUTRA. Service treatment records note that the Appellant denied any nervousness or depression on a Report of Medical History in 1983. A December 1984 Report of Medical Examination notes normal psychiatric condition. The Appellant denied any nervous trouble or depression and noted that he did not take medication and could perform his duties.  The evidence does not indicate that there was a disease or injury during any period of ACDUTRA or INACDUTRA that led to the Appellant's current acquired psychiatric disability.

In a 2003 statement, the Appellant alleged that his anxiety was the result of a lower back injury he sustained while on active duty with the National Guard in 1984. However, service connection has not been established for any disability, to include the low back. As such, service connection may not be established for an acquired psychiatric disorder as secondary to a service-connected low back disability, as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Heart Disability

The Appellant contends that he is entitled to service connection for his current heart disability. Medical records from August 2010 indicate diagnoses of arrhythmia, bradycardia, and chronotropic incompetence. 

However, as above, there is no indication of an injury or disease during a period of ACDUTRA that led to the Appellant's heart disability. There are no complaints of heart irregularities or any treatment for such in the service treatment records. A 1984 Report of Medical History noted that the heart was normal. The Veteran denied any shortness of breath, chest pain, palpitation or pounding heart, or other form of heart trouble.  Furthermore, the 2010 medical records that contain the Appellant's diagnoses state that the Appellant reported symptoms had begun only weeks or months earlier.

Without evidence of some disease or injury during a period of ACDUTRA that led to the Appellant's heart disability, service connection is not warranted. 

Finally, the Board notes that the Appellant indicated in a December 2013 statement that he believes he should have been provided with a VA examination. Under 38 C.F.R. § 3.159 (c)(4), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). As noted above, there is no evidence that there was an in-service disease or injury for either of the Appellant's claimed disabilities. 

VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, a VA examination is not warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, is denied.

Entitlement to service connection for a heart disability is denied. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


